DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 17 are objected to because of the following informalities: change instances of “the or each mark” to “each mark”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 17-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer (US20060032569) in view of Yonetsu (US20180099530).
	Regarding claim 1, Zimmer (Fig 2A,-D) discloses a tire comprising a sidewall portion (“sidewall portion” (2)) provided with a mark indicating portion (“raised area” (6a)) having a plurality of marks (“indicia” (4)), wherein
a reference surface provided on a surface of the sidewall portion and the marks formed on the reference surface (“raised area” (6a), Fig 2D),
and the surface of the sidewall portion is provided with a rib surrounding the mark indicating portion (“scuff rib” (8), Fig 2D).

	Regarding claim 2, modified Zimmer teaches all limitations of claim 1 as set forth above. Additionally, Zimmer teaches that the mark indicating portion is provided with a base portion projecting from the surface of the sidewall portion at a constant height and a surface of the base portion forms the reference surface (“raised area” (6A), Fig 2D).
	Regarding claim 3, modified Zimmer teaches all limitations of claim 2 as set forth above. Additionally, modified Zimmer indirectly teaches that a depth of the concave portion at a maximum depth portion thereof from the reference surface is not more than the height of the base portion from the surface of the sidewall portion, given that Zimmer teaches that the thickness of the base portion (“raised area” (6A)) is approximately the same as the thickness of the mark (“indicia” (4)) (Fig 9D) and 
	Regarding claim 4, modified Zimmer teaches all limitations of claim 1 as set forth above. Additionally, Yonetsu teaches that the depth of the concave portion at the maximum depth portion from the reference surface is in a range of from 0.8 to 1.2 times a height of the convex portion at a maximum height portion thereof from the reference surface ([0037]].
	Regarding claim 17, Zimmer (Fig 1, 2A-D) discloses a tire comprising a sidewall portion (“sidewall portion” (2)) provided with a mark indicating portion (“raised area” (6a)) having a plurality of marks (“indicia” (4)), wherein
a reference surface provided on a surface of the sidewall portion and the marks formed on the reference surface (“raised area” (6a), Fig 2D),
the mark indicating portion is provided with a base portion projecting from the surface of the sidewall portion at a constant height and a surface of the base portion forms the reference surface (“raised area” (6A), Fig 2D),
and the plurality of the marks is arranged on one base portion (Fig 1).
	While Zimmer (outside of disclosing that the marks could take a variety of shapes ([0015]) and be raised from the tire surface ([0001]) does not explicitly disclose that a surface of the or each mark is inclined in a tyre radial direction with respect to the reference surface, the or each mark is provided with a concave portion in which a surface thereof is lower than the reference surface  and a convex portion in which a surface thereof is higher than the reference surface (Fig 9-10), and the concave portion is arranged on one side in the tyre radial direction and the convex portion arranged on the other side in the tyre radial direction (Fig 9-10), it would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to shaped the marks as such, as Yonetsu, which is within the tire sidewall art, teaches (Fig 9-10) that the marks (“mark” (14)) can have surfaces 
	Regarding claim 18, modified Zimmer teaches all limitations of claim 17 as set forth above. Additionally, modified Zimmer indirectly teaches that a depth of the concave portion at a maximum depth portion thereof from the reference surface is not more than the height of the base portion from the surface of the sidewall portion, given that Zimmer teaches that the thickness of the base portion (“raised area” (6A)) is approximately the same as the thickness of the mark (“indicia” (4)) (Fig 9D) and Yonetsu teaches that the depth of the concave portion (“recessed amount” (H2)) can be less than the height of the convex portion (“raised amount” (H1)) (Fig 9-10, [0037]).
	Regarding claim 19, modified Zimmer teaches all limitations of claim 17 as set forth above. Additionally, Yonetsu teaches that the depth of the concave portion at the maximum depth portion from the reference surface is in a range of from 0.8 to 1.2 times a height of the convex portion at a maximum height portion thereof from the reference surface ([0037]].
	Regarding claim 22, modified Zimmer teaches all limitations of claim 17 as set forth above. Modified Zimmer does not expressly disclose the shape of the contour of the base portion being ragged. However, case law holds that changes in shape are matters of design choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention is significant (see MPEP 2144.04). In the instant case, the ragged contour is considered to be a matter of design choice.

Claims 5, 6, 12-16 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer (US20060032569) and Yonetsu (US2018009530) in view of Mulhoff (US20170050473).
	Regarding claim 5, modified Zimmer teaches all limitations of claim 1 as set forth above. However, modified Zimmer does not teach that the mark indicating portion is provided with a plurality of small protruding portions on either the reference surface or the surface of the or each mark, each of the small protruding portions has a maximum diameter in a range of from 50 to 1000 micro meters and a protruding height in a range of from 50 to 1000 micro meters, and a distance between centers of a pair of the small protruding portions adjacent to each other is in a range of from 200 to 1000 micro meters.
	Within the same art as Yonetsu, Mulhoff teaches a tire with a highly visible sidewall component. In particular, Mulhoff teaches that the mark indicating portion (“surface” (30)) can be provided with a plurality of small protruding portions ("protruding elements" (401)) on either the reference surface or the surface of the or each mark, and each of the small protruding portions has a maximum diameter in a range of from 50 to 1000 micro meters ([0098]) and a protruding height in a range of from 50 to 1000 micro meters ([0029]), and a distance between centers of a pair of the small protruding portions adjacent to each other is in a range of from 200 to 1000 micro meters ([0029, 0098]). One benefit to the use of the protruding elements is to improve the visibility of the mark ([0026]).
	It would have been obvious to one of ordinary skill in the art at the earliest effective filing date of the instant application to use the protruding elements of Mulhoff with modified Zimmer. One would have been motivated to do so to increase the visibility of the mark.
	Regarding claim 6, modified Zimmer teaches all limitations of claim 5 as set forth above. Additionally, Mulhoff teaches that each of the small protruding portions has a truncated cone shape having a smaller diameter on a side of an upper end thereof (Fig 7).

a reference surface provided on a surface of the sidewall portion and the marks formed on the reference surface (“raised area” (6a), Fig 2D),
and the surface of the sidewall portion is provided with a rib surrounding the mark indicating portion (“scuff rib” (8), Fig 2D).
	While Zimmer (outside of disclosing that the marks could take a variety of shapes ([0015]) and be raised from the tire surface ([0001]) does not explicitly disclose that a surface of the or each mark is inclined in a tyre radial direction with respect to the reference surface, the or each mark is provided with a concave portion in which a surface thereof is lower than the reference surface  and a convex portion in which a surface thereof is higher than the reference surface (Fig 9-10), and the concave portion is arranged on one side in the tyre radial direction and the convex portion arranged on the other side in the tyre radial direction (Fig 9-10), it would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to shaped the marks as such, as Yonetsu, which is within the tire sidewall art, teaches (Fig 9-10) that the marks (“mark” (14)) can have surfaces inclined in a tyre radial direction with respect to reference surface and can comprise of a concave portion arranged on one side in the tyre radial direction in which a surface thereof is lower than the reference surface (at "inner-peripheral-side end portion" (14B), Fig 9-10)  and a convex portion arranged on the other side in the tyre radial direction in which a surface thereof is higher than the reference surface (at  "outer-peripheral-side end portion" (14A), Fig 9-10) for the benefit of increasing visibility of the mark ([0052], [0039]).
	While Zimmer does not disclose that the mark indicating portion is provided with a plurality of small protruding portions on either the reference surface or the surface of the or each mark, each of the 
	Regarding claim 13, modified Zimmer teaches all limitations of claim 12 as set forth above. Additionally, Zimmer teaches that the mark indicating portion is provided with a base portion projecting from the surface of the sidewall portion at a constant height and a surface of the base portion forms the reference surface (“raised area” (6A), Fig 2D).
	Regarding claim 14, modified Zimmer teaches all limitations of claim 13 as set forth above. Additionally, modified Zimmer indirectly teaches that a depth of the concave portion at a maximum depth portion thereof from the reference surface is not more than the height of the base portion from the surface of the sidewall portion, given that Zimmer teaches that the thickness of the base portion (“raised area” (6A)) is approximately the same as the thickness of the mark (“indicia” (4)) (Fig 9D) and Yonetsu teaches that the depth of the concave portion (“recessed amount” (H2)) can be less than the height of the convex portion (“raised amount” (H1)) (Fig9-10, [0037]).
	Regarding claim 15, modified Zimmer teaches all limitations of 12 as set forth above. Additionally, Yonetsu teaches that the depth of the concave portion at the maximum depth portion 
	Regarding claim 16, modified Zimmer teaches all limitations of claim 12 as set forth above. Additionally, Mulhoff teaches that each of the small protruding portions has a truncated cone shape having a smaller diameter on a side of an upper end thereof (Fig 7).
	Regarding claim 20, modified Zimmer teaches all limitations of claim 17 as set forth above. While modified Zimmer does not teach that the mark indicating portion is provided with a plurality of small protruding portions on either the reference surface or the surface of the or each mark, each of the small protruding portions has a maximum diameter in a range of from 50 to 1000 micro meters and a protruding height in a range of from 50 to 1000 micro meters, and a distance between centers of a pair of the small protruding portions adjacent to each other is in a range of from 200 to 1000 micro meters, it would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to have these protrusions, as Mulhoff, which is within the tire sidewall art, teaches that the mark indicating portion (“surface” (30)) can be provided with a plurality of small protruding portions ("protruding elements" (401)) on either the reference surface or the surface of the or each mark, and each of the small protruding portions has a maximum diameter in a range of from 50 to 1000 micro meters ([0098]) and a protruding height in a range of from 50 to 1000 micro meters ([0029]), and a distance between centers of a pair of the small protruding portions adjacent to each other is in a range of from 200 to 1000 micro meters ([0029, 0098]) for the ability of improving mark visibility ([0026]).
	Regarding claim 21, modified Zimmer teaches all limitations of claim 20 as set forth above. Additionally, Mulhoff teaches that each of the small protruding portions has a truncated cone shape having a smaller diameter on a side of an upper end thereof (Fig 7).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Paturle (US20090218019) teaches the use of projections in the form of tufts (21) with set heights and diameters ([0031]) to form highly visible patterns ([0008-9]). Wallet (US20060254689) teaches that a mark indicating portion (Fig 4, area comprising of “ridges” (4320) with “lettering” (4330b)) can be surrounded by a rib (“band edge surfaces” (4310)) to enhance legibility of the marks ([0054]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)272-6704.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749